Name: 77/63/EEC: Council Decision of 21 December 1976 amending Decision 71/306/EEC setting up an Advisory Committee for Public Contracts
 Type: Decision
 Subject Matter: EU institutions and European civil service;  trade policy
 Date Published: 1977-01-15

 Avis juridique important|31977D006377/63/EEC: Council Decision of 21 December 1976 amending Decision 71/306/EEC setting up an Advisory Committee for Public Contracts Official Journal L 013 , 15/01/1977 P. 0015 - 0015 Finnish special edition: Chapter 6 Volume 1 P. 0190 Greek special edition: Chapter 17 Volume 1 P. 0038 Swedish special edition: Chapter 6 Volume 1 P. 0190 Spanish special edition: Chapter 17 Volume 1 P. 0043 Portuguese special edition Chapter 17 Volume 1 P. 0043 COUNCIL DECISION of 21 December 1976 amending Decision 71/306/EEC setting up an Advisory Committee for Public Contracts (77/63/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas the implementation of the measures adopted by the Council in the field of public supply contracts may raise problems which it seems desirable to examine in common with those arising in the field of public works contracts; Whereas it is advisable for this purpose to extend the function and composition of the Advisory Committee for Public Works Contracts, HAS DECIDED AS FOLLOWS: Article 1 Decision 71/306/EEC shall be amended as follows: (a) in Article 1, the word "works" shall be deleted; (b) in Article 2, immediately after the words "public works", the words "and public supplies" shall be added ; and (c) in the second paragraph of Article 3, the words "one alternate" shall be deleted and the words "one or two alternates" substituted. Article 2 From the date on which this Decision takes effect, the Committee shall be renamed the Advisory Committee for Public Contracts. Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the date of its publication. Done at Brussels, 21 December 1976. For the Council The President A.P.L.M.M. van der STEE